Citation Nr: 0840300	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to an increased evaluation for severe 
degenerative joint disease (DJD) of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
excision of a torn meniscus of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2006.  A 
transcript is of record.

This claim was previously before the Board in June 2007, at 
which time the Board remanded the veteran's claim for 
additional development.  As discussed below, the claim must 
again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board remanded the veteran's claim in a June 2007 
decision.  At that time, the Board requested that the RO 
obtain treatment records related to the veteran's left knee 
from the July 2004 VA examination up until the time of his 
left total knee replacement in February 2007.  

As noted in the June 2007 decision, the veteran contends that 
his left knee DJD and status postoperative torn meniscus 
excision are more disabling than the current disability 
evaluations would suggest.  He was last afforded a VA 
examination in March 2006.  The report of that examination 
indicates that the claims folder was not reviewed in 
conjunction with the examination, as required by 38 C.F.R. § 
4.2.   Moreover, during his August 2006 personal hearing, he 
indicated that he had less flexion of the left knee joint 
than was present at the time of the March 2006 VA 
examination, thus suggesting that his condition had worsened.  
Finally, the record indicates that the veteran underwent a 
total left knee replacement in February 2007, which would 
appear to indicate that his knee was more severe then the 
evaluations assigned suggested.

The Board recognizes that, since the veteran has had a total 
knee replacement on the left side, it is not possible to 
assess his condition immediately pre-operatively by a current 
medical examination.  Accordingly, we will not request 
another examination at this time.  Nevertheless, any 
available treatment records contemporaneous with the surgical 
procedure should be obtained and reviewed, in order to 
ascertain whether either of his disability ratings for the 
knee warranted a higher evaluation before the knee 
replacement.

Unfortunately, the AMC/RO did not request the veteran's 
treatment records for his left knee for the period between 
July 2004 and February 2007.  In September 2007 the veteran 
submitted a statement from R.M.S., M.D., regarding his left 
knee.  However, the AMC/RO did not obtain a waiver from the 
veteran to obtain his treatment records from Dr. S.  VA is 
required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  In addition, VA is allowed 
to refrain or discontinue providing assistance in obtaining 
evidence if a substantially complete application indicates 
that there is no reasonable possibility that any assistance 
provided would substantiate the claim.  Circumstances in 
which VA can refrain from providing assistance include, but 
are not limited to, the claimant's ineligibility for the 
benefit sought, claims that are inherently incredible or 
clearly lack merit, or an application requesting a benefit to 
which the claimant is not entitled as a matter of law.  
38 C.F.R. § 3.159(d) (2008).  The records from Dr. S do not 
fit under any of the exceptions under § 3.159(d). 

Therefore, the Board finds that an additional remand of this 
issue is necessary so that VA can attempt to obtain the 
relevant treatment records.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Court held that compliance by the Board 
or the RO with remand instructions is neither optional nor 
discretionary).  

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to provide a list of the 
names and addresses of any additional doctors 
and medical care facilities (hospitals, HMOs, 
etc.) which treated him for his left knee 
from the July 2004 VA examination up until 
the time of his left total knee replacement 
in February 2007.  He should be provided with 
release forms and asked that a copy be signed 
and returned as to each health care provider 
identified.  When the veteran responds, 
obtain records from each health care provider 
the veteran identifies, to include Dr. S.  If 
these records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records that 
could not be obtained, including what efforts 
were made to obtain them.

2.	Then, readjudicate the veteran's claim for an 
increased rating for his pre-operative knee 
disability, with consideration of whether any 
increase in the disabling severity warrants 
staged ratings.  If the decision is adverse, 
provide the veteran and his representative 
with a supplemental statement of the case and 
an opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


